Citation Nr: 1222909	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-37 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an anxiety disorder.

2.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for an increased rating for an anxiety disorder.  In addition, the Veteran appeals from an August 2007 rating decision which denied his claim for TDIU.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A November 2006 Decision Review Officer (DRO) decision partially granted the Veteran's claim for an increased rating and assigned a 50 percent rating for his anxiety disorder.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an October 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claims in March 2011.

The Veteran submitted additional argument in support of his appeals in April 2012; this argument was not accompanied by a waiver of RO consideration.  Such a waiver is not required as this argument was duplicative of argument that was previously submitted.  See 38 C.F.R. § 20.1304 (2011). 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's anxiety disorder manifested as anxiety, panic attacks, low motivation, memory impairments, difficulty expressing himself and intermittent depression; the record was negative for suicidal ideations, obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure or irrelevant, near-continuous panic or depression that affected his ability to function independently, appropriately or effectively, the neglect of personal appearance, difficulty adapting to stressful circumstances, an inability to maintain effective relationships or deficiencies in the areas judgment and thinking.  The symptomatology is productive of, at most, occupational and social impairment with reduced reliability and productivity during this entire appeal period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (CVAC) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a March 2006 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his service connected anxiety disorder.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice provided proper preadjudication notice under Pelegrini.

The March 2006 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  A second March 2006 letter notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe the manner in which his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in a June 2008 letter.  The timing deficiency with regard to the June 2008 letter was cured by the readjudication of the claim in a July 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran had not alleged prejudice from any notice deficiencies.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  The Board notes that while the June 2006 VA examiner reviewed the Veteran's electronic VA treatment records, the examiner did not review the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

The Veteran has not alleged that his disability has worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

 The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2009 hearing, the issues on appeal were identified.  The Veteran was asked to describe his current symptoms, including whether he had thoughts of suicide.  He was also asked where he received his mental health treatment and how often this treatment occurred.  The Board therefore concludes that it has fulfilled its duty under Bryant.

In March 2011, this matter was remanded to allow the Veteran's updated VA treatment records to be obtained.  A VA examination was then to be conducted to determine the current severity of his anxiety disorder.  Updated treatment records are contained in the claims file and such an examination was conducted in April 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Anxiety disorders are evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9400.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  
The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9400.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Anxiety Disorder Claim

The Veteran contends that the severity of his anxiety disorder warrants a 70 percent rating.

An April 2005 VA mental health treatment note reflected the Veteran's reports of increased stress and depression following his wife's decision to allow their grandson and his girlfriend to move into their house.  He did not want this move and did not believe that he could continue living in the same house.  He had been married to his wife for 46 years.  Mental status examination noted him to be casually dressed with unremarkable psychomotor activity.  His speech was somewhat slow and hesitant in rate and rhythm but logical and coherent.  Mood was anxious while his affect was neutral.  Thoughts were occasionally tangential but contained no paranoia, obsessions or an active delusional system.  Auditory hallucinations, visual hallucinations, suicidal ideations and homicidal ideations were denied.  Attention and concentration were adequate and he was oriented to person, place, time and date.  Impairment to judgment and insight were observed but not detailed by the provider.  Unspecified problems with long and short term memory were also observed by the provider.  A GAF of 50 was assigned.

A March 2006 VA treatment note reflected the Veteran's reports of reduced anxiety, depression, low energy and low interest.  He continued to have marital problems as they argued about "little things" and he felt that his wife paid "a lot" of attention to the children.  Suicidal ideations and homicidal ideations were denied.  Mental status examination found the Veteran to be well-groomed and cooperative with speech of normal rate and volume.  His mood was mildly depressed, his affect was blunted but appropriate, his concentration was intact and his memory was intact.  He was alert and oriented to name, place and date.  Thought content was coherent, logical and goal-directed.  Insight and judgment were good.  There were no hallucinations, delusions, suicidal ideations or homicidal ideations.

A June 2006 VA psychiatric examination reflected the Veteran's reports of marital problems that began during service and which have continued since that time.  He reported that they have separate bedrooms and that have had no sexual relations for about thirty years.  Current symptoms included constant anxiety, insomnia, low motivation, depression, feeling out of control and being unable to express himself.  He reported having no friends, that he went bowling twice per week and played bingo with his wife once per month in response to her demands.  Mental status examination found his mood to be anxious and depressed while his speech was spontaneous.  His thoughts were organized with no speech impediments, delusions or hallucinations noted.  There were no suicidal ideations but he had some somatic ideations as he was very preoccupied with his various body aliments.  His judgment in testing situations were good.  A GAF of 55 was assigned with the examiner noting that the Veteran's quality of life was "quite impaired."

A January 2007 VA treatment note reflected the Veteran's reports that his wife wanted to end their marriage.  Mental status examination found the Veteran's mood to be anxious and his affect congruent.  He appeared to be alert and oriented to person, place and time.  Suicidal and homicidal ideations were denied.  However, he reported some experiences that may be hallucinations, such as seeing his wife walk by the bedroom when she was not there and talking to himself.

An April 2007 VA psychological examination reflected the Veteran's reports of low motivation, no energy, chronic fear and worry, irritability and forgetfulness.  He also reported peculiar sensory experiences such as hearing the phone ring when there was no one there and seeing his wife when she wasn't really there.  Mental status examination found the Veteran to be casually dressed, friendly and cooperative.  His eye contact was within normal limits and his speech was logical and goal-oriented.  Thought processes were grossly intact although he had reported some peculiar sensory experiences.  He was oriented times three.  Attention and concentration were slightly impaired.  Judgment and insight were intact.  Memory problems were not reported by the Veteran nor were they observed by the examiner.  Current suicidal thoughts, intentions or plans as well as a history of suicide attempts were denied.  The examiner administered a variety of psychological assessments, including the Personality Assessment Inventory, which yielded a profile of questionable validity as several scales suggested that the Veteran made a subtle attempt to portray himself in a negative or pathological manner.  His profile was consistent with an individual with psychological problems that were significantly greater than he presented with on interview.  The Minnesota Multiphasic Personality Inventory (MMPI-2) was also of questionable validity due to similar reasons.  The Structured Interview of Malingered Symptoms (SIMS), a measure of the willingness of the Veteran to respond truthfully to test items, also suggested that the Veteran may have a tendency to exaggerate or distort his responses.  A GAF of 65 was assigned.  This examiner noted a review of the Veteran's electronic records but not his claims file.

An October 2007 VA mental health treatment note indicated that the Veteran's wife attended this session and reported that he was very inattentive, that he sometimes appeared disoriented and that he "fiddles around" when completing tasks.  Mental status examination noted that the Veteran participated fully in the discussion, did not appear sleepy and that there was no indication of problems with attentiveness.  Thought processes were logical and sequential.  There were no memory problems or suicidal ideations.

An April 2008 addendum to the October 2007 VA examination indicated that the examiner had reviewed the Veteran's claims file and that this review did not require any changes to his examination report.

During the October 2009 hearing, the Veteran testified that he took two prescription medications for anxiety.  He experienced two to three panic attacks per month but felt "jittery" on a daily basis.  His activities included going bowling two nights per week with acquaintances and attending church on Sundays.  He also did housework such as cleaning and cooking and will mow the grass.  He did not mind being around people in public places such as the bowling alley.  His two adult children "tolerate[d]" him , he did not have any friends and he has had problems with his wife for some time.  He loved to be around people but was unable to make personal connections.  He denied thoughts of suicide and never had intentions of committing suicide.

A November 2009 VA treatment note reflected the Veteran's reports of symptoms which were consistent with those he had reported in the past while mental status examination made findings consistent with those made in the past.  A provisional diagnosis of dementia was made and a GAF of 45 was assigned.

A March 2010 VA treatment note reflected the Veteran's reports of ongoing depression and a negative relationship between his wife and children.  He also reported a good relationship with his mother and sisters that resided out of state and identified some friends through his church.  Mental status examination found his mood to be moderately depressed with a congruent affect and his appearance to be well-kept.  Thought processes, thought content and speech were within normal limits.  There was no evidence of homicidal ideations, auditory hallucinations, visual hallucinations, delusions or domestic violence.  A GAF of 50 was assigned.

An April 2010 VA treatment note indicated that the Veteran had a long history of relational problems with his wife and son and that he experienced problems with his memory and language, low motivation, concentration and attention.  Suicidal and homicidal ideations were denied.  Mental status examination noted that he was well-groomed and that he made good eye contact.  Speech was blocked at times as he had problems finding words.  Mood was mildly depressed and frustrated by his cognitive problems while affect was congruent and appropriate to thought with appropriate range and intensity.  He was alert and oriented to person, place and time.  There were no suicidal ideations, homicidal ideations, auditory hallucinations, visual hallucinations or flight of ideas.  Insight was good as evidenced by the understanding of symptoms of his conditions and the need for continued treatment and judgment was good was evidenced by his motivation to pursue further treatment.  A GAF of 45 was assigned.

An August 2010 VA treatment note documented subjective symptoms consistent with those reported in the past.  Mental status examination found his speech to be nonpressured and his affect calm, euthymic and of full range.  Grooming was neat and eye contact was adequate.  Thinking was linear and nondelusional and there was no internal preoccupations, acute cognitive changes, suicidal ideations or homicidal ideations.  Judgment and impulse control were unimpaired.  A GAF of 50 was assigned.

An April 2011 VA psychiatric examination reflected the Veteran's reports of sadness, lack of motivation, feelings of hopelessness, emotional detachment, anxiety and difficulty communicating.  He had panic attacks a few times per week.  Active suicidality was denied but he reported that "if he died today it wouldn't bother me none."  He lived a very isolated lifestyle, had an estranged relationship with his wife and noted that bowling and church were the only things that brought him happiness.  He continued to report hearing a phone ringing when it was not actually ringing and seeing something out of the corner of his eye that was not there.  

Mental status examination conducted by the April 2011 VA examiner found the Veteran's attitude to be cooperative and his psychomotor activity and speech to be unremarkable.  Affect was flat, mood was depressed, attention was intact and he was oriented to person, time and place.  Thought process was rambling while thought content was unremarkable.  There were no delusions, auditory hallucinations, visual hallucinations, inappropriate behaviors, obsessive/ritualistic behaviors, homicidal thoughts or suicidal thoughts.  He understood the outcome of his behavior and understood that he had a problem.  Impulse control was fair.  He was able to maintain minimal personal hygiene and there were no impairments to the activities of daily living.  Immediate memory was normal while remote and recent memory were moderately impaired, as he reported difficulty recalling dates, that he often got lost while driving and that he had been told by others that he did not remember things accurately.  Following this examination and a review of the Veteran's claims file, a GAF of 50 was assigned.  The examiner opined that there was no impairment in the areas of judgment, thinking or work but there were impairments in the areas of mood due to his depression and anxiety and family relations due to the strained relationship with his family.

The Board finds that the Veteran's symptoms of an anxiety disorder most nearly approximated, at worst, the criteria associated with a 50 percent rating.  His reported symptoms included anxiety, panic attacks, low motivation, memory impairments, difficulty expressing himself and intermittent depression.  Suicidal ideations and homicidal ideations were consistently denied by the Veteran and not reflected in the clinical evidence.  His personal appearance was repeatedly noted to be neat and there is no evidence that his appearance or hygiene were neglected.  Speech was consistently found to be appropriate or unremarkable.  

There is no indication that the Veteran experienced near-continuous panic or depression that affected his ability to function independently, appropriate and effectively, as the April 2011 VA examiner found that he was able to maintain minimal personal hygiene and that there were no problems with the activities of daily living.  The Veteran also reported that he engaged in housework, cooked and maintained the yard, although his concentration difficulties may make it difficult to complete tasks.  Obsessional rituals were denied and not demonstrated in the clinical evidence.  Although the Veteran reported that he did not have any friends during his October 2009 hearing, he identified friends from church in a March 2010 VA treatment note.  The Veteran's assigned GAFs ranged between 45 and 65, suggesting a range of mild to serious symptoms.  See Carpenter, supra.

In addition, the Veteran maintained his long-term marriage of more than 50 years and relationships with his adult children and grandson, albeit with some difficulties and strain.  He described his relationship with his mother and sister as "good" in a March 2010 VA treatment note.  These relationships suggest at least some impairment in the area of family relationships.  The record does demonstrate that he manifested a deficiency in the area of mood due to his anxiety and intermittent depression.  

Although an April 2005 provider noted that there were unspecified impairments to judgment and insight, judgment and insight were consistently found to be intact on subsequent examinations.  There were no impulse control problems or perceptual impairments noted in the clinical evidence, suggesting no impairment in the areas of judgment and thinking.  There was no evidence of a thought disorder found on examination and the Veteran consistently denied delusions and hallucinations.  Although he intermittently reported "peculiar sensory experiences" such hearing the phone ringing and seeing things that were there, no examiner or clinician has determined that these experiences were actually hallucinations.  He did not attempt schooling or work during the course of the appeal.  The record does not demonstrate that he manifested deficiencies in most of the areas of judgment, thinking, family relations, work, mood or school which would warrant a higher rating.  38 C.F.R. § 4.130, 9400.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's anxiety disorder manifested as anxiety, panic attacks, low motivation, memory impairments, difficulty expressing himself and intermittent depression.  There have been no reported factors outside the rating schedule.  The Veteran was not employed during the course of the appeal and therefore did not demonstrate marked interference with employment.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for an anxiety disorder is denied.


REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In March 2011, the Board remanded the Veteran's claim for TDIU to allow an opinion to be obtained to determine whether his service connected anxiety disorder, in and of itself, was so severe as to preclude substantially gainful employment.  The April 2011 VA examiner opined that there was reduced reliability and productivity due to mental disorder symptoms but did not provide an opinion regarding his employability.  Such an opinion is required to adjudicate this claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the April 2011 VA examination, if possible, or afford the Veteran a new examination to determine the impact of his service connected disabilities on his ability to obtain and maintain gainful employment.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Does the Veteran's service connected disabilities, including his anxiety disorder,  rendered him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disability, and considering his educational and occupational experience?

The Veteran is currently service connected for an anxiety disorder, right wrist osteoarthritis, metatarsus latus with plantar warts, callus formation on the left fifth toe metatarsalgia, sinusitis, a tonsillectomy and tinea versicolor.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


